BRETT, Judge.
Parris Cornell Deatherage was tried and convicted in the district court of Tulsa County on a charge of attempted burglary of coin operated machines, and his punishment fixed by the jury at a term in the state penitentiary of not less than eight months, and not more than three and a half years.
At the request of counsel for defendant, appeal at the expense of the State was granted by the trial court, and the case was filed in this Court on December 3, 1965, within the time provided by law.
Under Rule 6 of this Court, brief on behalf of the plaintiff in error should have been filed on or before January 3, 1966. No briefs have been filed, and counsel for the plaintiff in error has not requested additional time within which to prepare and file brief. Therefore, the case was summarily submitted for an opinion on February' 14, 1966, and nothing has been filed subsequent thereto.
The function of the Court of Criminal Appeals is limited to ascertaining whether there is a basis in evidence on which the jury can reasonably conclude that the accused is guilty as charged.
*559'We have carefully read and considered the entire record in the case at bar, and find no error. When no brief is filed, and there is no error apparent on the face of the record, judgment of conviction will be affirmed. Welborn v. State, 95 Okl.Cr. 130, 240 P.2d 1130; O’Quinn v. State, Okl.Cr., 383 P.2d 705, and cases cited.
It is the province of the jury to weigh the evidence and determine the facts, and there was sufficient evidence, if believed by the jury, to justify their conviction of the defendant.
The judgment and sentence of the district court of Tulsa County is affirmed.
BUSSEY, P. J., and NIX, J., concur.